[Cite as Perez v. Toledo Correctional Inst., 2010-Ohio-3785.]

                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




ROBERT PEREZ

        Plaintiff

        v.

TOLEDO CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2009-05587-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On January 20, 2010, this court issued an entry holding defendant’s
September 2, 2009 motion to dismiss in abeyance and granting the plaintiff a 30 day
extension of time to submit the filing fee. A check of the docket reveals plaintiff has
failed to submit the filing fee. Accordingly, defendant’s motion to dismiss is GRANTED.
Plaintiff’s case is DISMISSED without prejudice. The court shall absorb the court costs
of this case.




                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk

Entry cc:

Robert Perez, #478-218                                      Vincent E. Lagana
Case No. 2009-05587-AD          -2-                                  ENTRY



2001 East Central Avenue              Department of Rehabilitation
Toledo, Ohio 43608-2241               and Correction
                                      770 West Broad Street
                                      Columbus, Ohio 43222
DRB/laa
Filed 4/9/10
Sent to S.C. reporter 8/13/10